COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Humphreys
Argued at Alexandria, Virginia


SIDNEY EVERETT LOVELL, JR.
                                            MEMORANDUM OPINION * BY
v.   Record No. 1281-02-4                 JUDGE ROBERT J. HUMPHREYS
                                                 MARCH 18, 2003
MONICA McGUIRE


               FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                         Joanne F. Alper, Judge

          Peter M. Fitzner (Matthews, Snider, Norton &
          Fitzner, on brief), for appellant.

          Monica M. McGuire, pro se.


     Sidney Everett Lovell, Jr. (father) appeals a decision of the

trial court finding him in contempt of court for his failure to

comply with a previously entered custody order, modifying the

custody order as it pertained to visitation, and awarding Monica

McGuire (mother) $1,543.53 in attorney's fees.    For the reasons

that follow, we affirm.    Under familiar principles, we review the

evidence in the light most favorable to mother, as the prevailing

party below.    Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d 232,

237 (1988).    Furthermore, the judgment of a trial court sitting in




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.
equity, when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to

support it.     Carter v. Carter, 223 Va. 505, 508-09, 291 S.E.2d

218, 220 (1982).

     So viewed, the evidence here established that father and

mother were married from 1991 to 1996.    The couple had one child

in 1994.   The trial court issued a final custody order, pertaining

to the custody of the child, on November 19, 1999.    The order

provided for joint legal custody of the child, with primary

physical custody to be held by mother.    Relevant provisions of the

order stated as follows:

           I.    SCHOOL YEAR VISITATION

           A. Weekends: During the school year,
           [father] shall have weekend visitation with
           [child] three weekends per month. This
           means that the months in which there are
           four weekends, [father] will have [child]
           for three weekends and [mother] will have
           [child] for one weekend. In those months in
           which there are five weekends, [father]
           shall have three weekends and [mother] will
           have two weekends. The month in which a
           weekend falls will be determined by the
           Friday on which the visitation commences.
           For example, if the Friday is September 30th
           and Saturday is October 1st that weekend
           would be deemed to be a September weekend.
           Weekend visitation shall commence on Friday
           after school and [father] shall return
           [child] to [mother's] residence on Sunday
           evening at 6:30 p.m.




                                 - 2 -
          B.   Holidays

          1. Monday/Federal Holidays and School
          Holidays

          [Father] shall have [child] on all Monday
          holidays except for one Monday holiday per
          year, which [mother] shall, at her option,
          have the right to select annually. The
          Monday holiday shall extend [father's]
          regular weekend visitation until 6:30 p.m.
          Monday following the regular weekend
          visitation. [Father] shall have [child] for
          all federal holidays and for all teacher
          work days and other regularly scheduled
          school holidays, except as specifically
          provided below. School Holidays shall not
          include days on which school is closed
          because of inclement weather or other
          emergency reason. Except as provided
          elsewhere in this order holiday visitation
          shall be from the end of the school day
          directly preceding the holiday until 6:30
          p.m. on the last day of the holiday.

          2.   Spring Break

          [Father] shall have [child] for spring break
          every year.

(Emphasis added).

     On April 10, 2002, mother filed an affidavit and petition

with the trial court contending that father had failed to comply

with the November 19, 1999 custody order, by failing to return the

child to her home by 6:30 p.m. on Easter Sunday, March 31, 2002.

That particular Sunday also happened to be the Sunday following

the child's spring break vacation.    Mother alleged that, contrary

to the terms of the custody order, father returned the child to

school on Monday, April 1, 2002 and requested that the trial court

issue a Rule to Show Cause to father, directing him to appear and


                              - 3 -
show cause why he should not be held in contempt for failing to

comply with the terms of the order.

     The trial court scheduled the hearing for April 19, 2002, and

heard proffers of counsel on that date.    Father contended that he

had not failed to comply with the custody order because the order

contained no language in the "Spring Break" provision pertaining

to the return date or time for that particular visitation period.

Mother argued that the custody order was clear in requiring father

to return the child to her home on Sunday, March 31, 2002 at

6:30 p.m., regardless of the fact that the weekend visitation at

that time fell at the end of father's spring break visitation with

the child.    Thus, mother requested that the trial court find

father in contempt.    In addition, mother asked the court to

specifically provide in the custody order that the Easter holiday

visitation period, which had previously been considered a normal

weekend visitation period, "alternate" between mother and father

"as a result of this."    Mother stated, "I am not asking you to

punish the child, I'm asking you to punish [father]. . . . I think

we need to get stability back and it would be best for the child

for [father] to understand that he must comply with the order."

     After noting that Easter Sunday, March 31, 2002 was "neither

a Monday holiday nor a school holiday," pursuant to the agreement,

the court found father in contempt, stating:

             I think despite some of the discussions, I
             think the letter, both the letter and the
             spirit of the Court Order are clear that on

                                 - 4 -
          Easter vacation on that weekend, the child
          was due home at 6:30 on Sunday and that
          [father] willfully violated that by not
          returning – there was simply no basis to,
          anywhere in this Order for him to keep [the
          child] through Monday. . . . Nothing even in
          what he's relying upon as what spring break
          is, because it just says on that Monday
          after Easter school is reopened. That's all
          it says. It doesn't say that it's spring
          break. In fact, that uses the different
          wording. The wording in the Order was
          spring break.

Accordingly, the trial court ordered father be sentenced to ten

days in jail, with all ten days suspended for one year, on the

condition that he maintain strict compliance with the terms of

the custody order, and pay attorney's fees incurred in

connection with the matter to mother, stating, "I'll make it

very clear . . . spring break is defined by the Arlington County

Schools as of Monday through Friday, the school days that are

missed, not including the weekends either before or after."

     In addition, the trial court ordered as follows:

          The Final Ruling is going to be that I am
          going to order that the parties . . .
          hereafter rather, alternate Easter weekend,
          so that from this point forward for next
          year, [mother] will have the weekend of
          Easter with Easter holiday beginning, as all
          weekends beginning with these parties on
          Friday and continuing through Sunday, and
          that will be continued year after, flipping
          over to [father] the year after that. But
          the understanding is that that's not going
          to be counted as an additional weekend for
          her, it's just that on alternating years she
          will have the right to that weekend as an
          additional weekend to spend with the child.



                              - 5 -
     On appeal, father first contends that the trial court erred

in finding him in contempt and ordering attorney's fees to be paid

to mother, because the November 19, 1999 custody order did not

expressly require him to return the child on the Sunday following

spring vacation, at 6:30 p.m.   We first note that "[a] trial court

'has the authority to hold [an] offending party in contempt for

acting in bad faith or for willful disobedience of its order.'"

Alexander v. Alexander, 12 Va. App. 691, 696, 406 S.E.2d 666, 669

(1991) (quoting Carswell v. Masterson, 224 Va. 329, 332, 295

S.E.2d 899, 901 (1982)).   However, "[a]s a general rule, 'before a

person may be held in contempt for violating a court order, the

order must be in definite terms as to the duties thereby imposed

upon him and the command must be expressed rather than implied.'"

Winn v. Winn, 218 Va. 8, 10, 235 S.E.2d 307, 309 (1977) (quoting

Wood v. Goodson, 485 S.W.2d 213, 217 (Ark. 1972)).   The Supreme

Court of Virginia has held that "'[t]he process for contempt lies

for disobedience of what is decreed, not for what may be

decreed.'"   Id. (quoting Taliaferro v. Horde's Adm'r., 22 Va. (1

Rand.) 242, 247 (1822)).

     We find that the record here supports the trial court's

determination that father willfully disobeyed the express terms of

the November 19, 1999 custody order.    Indeed, when a trial court

applies the unambiguous language of an order, the sole issue on

appeal is a question of law "which can readily be ascertained by



                                - 6 -
this court."   Fry v. Schwarting, 4 Va. App. 173, 180, 355 S.E.2d

342, 346 (1987).

     Court orders are subject to the same rules of construction

that apply to other written instruments.    See generally Shultz v.

Hansbrough, 76 Va. 817 (1882).    Furthermore, it is a

well-recognized principle that a court order, so viewed, "should

be construed as a whole, thereby gathering meaning from its

entirety and not from particular words, phrases or clauses."

Northern Virginia Sav. & Loan Ass'n v. J.B. Kendall Co., 205 Va.

136, 142, 135 S.E.2d 178, 183 (1964).    In the case at bar, the

"Weekends" provision of the order very clearly states that

"[w]eekend visitation shall commence on Friday after school and

[father] shall return [the child] to [mother's] residence on

Sunday evening at 6:30 p.m."   The "Holidays" provision states that

on any school holiday during which father has visitation, the

"holiday visitation shall be from the end of the school day

directly preceding the holiday until 6:30 p.m. on the last day of

the holiday," "[e]xcept as otherwise provided elsewhere in [the]

order."   Although the provision pertaining to spring break stated

only that father "shall have [the child] spring break every year,"

the provision, by its express language, does nothing to alter the

time and place of return language as clearly provided for in the

provisions relating to general weekend and school holiday

visitation.



                                 - 7 -
     Accordingly, we find no abuse of discretion in the trial

court's finding of contempt against father.   Moreover, because "it

is within the discretion of the trial court to include, as an

element of damages assessed against the defendant found guilty of

civil contempt, the attorneys' fees incurred in the investigation

and prosecution of the contempt proceedings," we find no error in

the trial court's determination to award mother appropriate

attorney's fees in relation to the prosecution of this matter.

Arvin, Inc. v. Sony Corp. of America, 215 Va. 704, 706, 213 S.E.2d

753, 755 (1975). 1

     Father next raises a general contention that the trial court

erred in its ruling by modifying the terms of the November 19,

1999 custody order, as they pertained to visitation.   Without

specifically referring to any such "modification," father argues

that the trial court failed to make the requisite finding that the

modifications made were based upon a change in circumstances, and

contends that the trial court made the modifications merely in an

effort to punish him for failing to comply with the custody order.

     We have held that:

          [a] trial court may "revise and alter such
          decree concerning the care, custody and
          maintenance of the children and make a new
          decree concerning the same, as the
          circumstances of the parents and the benefit
          of the children may require." Code

     1
       In reaching this conclusion, we note that father has
raised no argument concerning the nature of the contempt finding
here at issue.

                              - 8 -
          § 20-108. In determining whether a change
          in custody is warranted, the trial court
          applies a two-part test: (1) whether there
          has been a change of circumstances since the
          most recent custody award; and (2) whether
          such a change would be in the best interests
          of the child.

Hughes v. Gentry, 18 Va. App. 318, 321-22, 443 S.E.2d 448, 450

(1994) (citation omitted).   Although Code § 20-108 states that

"[t]he intentional withholding of visitation of a child from the

other parent without just cause may constitute a material change

in circumstances justifying a change of custody in the

discretion of the court," we have held that a court's authority

to modify or revise a custody order may not be used merely to

punish a parent.   M.E.D. v. J.P.M., 3 Va. App. 391, 406, 350

S.E.2d 215, 225 (1986).

     Here, the trial court clearly modified the November 19,

1999 custody order as it pertained to Easter visitation, by

designating which parent would be entitled to visitation with

the child during that particular weekend. 2   However, as stated

above, such modifications are only appropriate if the court

determines that the modifications are necessary based upon the




     2
       Based upon our reading of the trial court's April 19, 2002
order, memorializing its findings on the Rule to Show Cause, it
also appears that the trial court modified the custody order by
adding limiting language to the custody order, defining the
parameters of "Spring Break." However, the record demonstrates
that father raised no objection to this "modification" below.
Accordingly, we do not consider the issue further for purposes
of this appeal. See Rule 5A:18.

                               - 9 -
changed circumstances of the parties.   Although the trial court

did not expressly find a material change in circumstances, the

record shows that father consistently disregarded the custody

order and intentionally withheld and/or interfered with mother's

time with the child.   Moreover, no evidence in the record

demonstrates that the trial court took any action, beyond that

of the contempt finding, to punish father for his conduct on

this regard.    Therefore, pursuant to Code § 20-108, credible

evidence supports an implicit finding of a material change in

circumstances.    See Visikides v. Derr, 3 Va. App. 69, 70, 348

S.E.2d 40, 41 (1986) (stating that "[w]hether a change of

circumstances exists is a factual finding that will not be

disturbed on appeal if the finding is supported by credible

evidence").

     In his prayer for relief, made to this Court on appeal,

father requests "restitution" of the attorney fees awarded to

mother below.    "An award or denial of attorney's fees is a

matter committed to the sound discretion of the trial court."

Head v. Head, 24 Va. App. 166, 181, 480 S.E.2d 780, 788 (1997).

          "We have said that 'the key to a proper
          award of counsel fees . . . [is]
          reasonableness under all the circumstances
          revealed by the record.'" Poliquin v.
          Poliquin, 12 Va. App. 676, 682, 406 S.E.2d
          401, 405 (1991) (quoting Westbrook v.
          Westbrook, 5 Va. App. 446, 458, 364 S.E.2d
          523, 530 (1988)). Applying this maxim to
          this case, we conclude that the trial judge
          did not err in the award of attorney's fees.


                               - 10 -
Alphin v. Alphin, 15 Va. App. 395, 406, 424 S.E.2d 572, 578

(1992).   We find no abuse of the trial court's discretion and

deny father's request.

     Finally, mother requests costs and an additional sum of

attorney's fees for matters relating to this appeal.

           The rationale for the appellate court being
           the proper forum to determine the propriety
           of an award of attorney's fees for efforts
           expended on appeal is clear. The appellate
           court has the opportunity to view the record
           in its entirety and determine whether the
           appeal is frivolous or whether other reasons
           exist for requiring additional payment.

O'Loughlin v. O'Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98,

100 (1996).   In this context, and upon consideration of the

entire record in this case, we hold that mother is not entitled

to further costs or attorney's fees in the matter.

     Based upon the above discussion, we affirm the judgment of

the trial court.

                                                          Affirmed.




                              - 11 -